Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 1 of 8 Page ID #:3143




                  EXHIBIT 10




                                                                                156
                                                               De Lilly Decl. Ex. 10
            Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 2 of 8 Page ID #:3144
                                                                                      7-30-21
                                                                                                                          ALEX MCINTOSH
                                                                                                                      Shirley L. CSR No. 13784
PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)                                                                                       Exhibit 92
                                                Trademark/Service Mark Statement of Use
                                                      (15 U.S.C. Section 1051(d))


                                                    The table below presents the data as entered.

                                      Input Field                                                 Entered
             SERIAL NUMBER                                      85726058
             LAW OFFICE ASSIGNED                                LAW OFFICE 102
             EXTENSION OF USE                                   YES
             MARK SECTION
             MARK                                               http://tess2.uspto.gov/ImageAgent/ImageAgentProxy?getImage=85726058
             LITERAL ELEMENT                                    THRIVE
             STANDARD CHARACTERS                                YES
             USPTO-GENERATED IMAGE                              YES
                                                                The mark consists of standard characters, without claim to any particular
             MARK STATEMENT
                                                                font style, size or color.
             OWNER SECTION (current)
             NAME                                               Ecomundi Ventures, LLC
             STREET                                             42 Darrell Place
             CITY                                               San Francisco
             STATE                                              California
             ZIP/POSTAL CODE                                    94133
             COUNTRY                                            United States
             OWNER SECTION (proposed)
             NAME                                               Thrive Natural Care, Inc.
             STREET                                             42 Darrell Place
             CITY                                               San Francisco
             STATE                                              California
             ZIP/POSTAL CODE                                    94133
             COUNTRY                                            United States
             GOODS AND/OR SERVICES SECTION
             INTERNATIONAL CLASS                                003
                                                                Personal care products for cosmetic use, namely, hair shampoos and
                                                                conditioners, hair styling preparations; body and hand washes, soaps and
                                                                gels; non-medicated skin care preparations, namely facial lotions, cleansers
                                                                and creams, body lotions, creams and oils for cosmetic use, skin
             CURRENT IDENTIFICATION                             moisturizers; cosmetic sun care preparations and sunscreens; lip creams and
                                                                balms; antiperspirants and deodorants for personal use; shaving creams and
                                                                gels; pre-shaving preparations; after shave lotions and creams; non-
                                                                medicated baby care products, namely baby lotions, creams, body cleansers,

                                                                                                                                   157
                                                                                                                  De Lilly Decl. Ex. 10
Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 3 of 8 Page ID #:3145


                                          shampoos, gels and washes, diaper rash creams and ointments
                                          Personal care products for cosmetic use, namely, hair shampoos and
                                          conditioners, hair styling preparations; body and hand washes, soaps and
GOODS OR SERVICES DELETED FROM THE        gels; non-medicated skin care preparations, namely body lotions; cosmetic
APPLICATION OR INCLUDED IN A REQUEST TO   sun care preparations and sunscreens; lip creams and balms; antiperspirants
DIVIDE                                    and deodorants for personal use; shaving creams and gels; non-medicated
                                          baby care products, namely baby lotions, creams, body cleansers,
                                          shampoos, gels and washes, diaper rash creams and ointments
                                          Non-medicated skin care preparations, namely facial lotions, cleansers and
GOODS OR SERVICES IN USE IN COMMERCE      creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                          preparations; after shave lotions and creams
FIRST USE ANYWHERE DATE                   09/05/2013
FIRST USE IN COMMERCE DATE                09/05/2013
                                          \\TICRS\EXPORT16\IMAGEOUT 16\859\805\85980517\LM2Co
SPECIMEN FILE NAME(S)
                                          py\85726058\1\SOU13\SOU2.
SPECIMEN DESCRIPTION                      photograph of the products showing the mark as used
REQUEST TO DIVIDE                         YES
                                          Non-medicated skin care preparations, namely facial lotions, cleansers and
GOOD(S)/SERVICE(S) IN USE                 creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                          preparations; after shave lotions and creams (Class 03)
                                          Personal care products for cosmetic use, namely, hair shampoos and
                                          conditioners, hair styling preparations; body and hand washes, soaps and
                                          gels; non-medicated skin care preparations, namely body lotions; cosmetic
GOOD(S)/SERVICES INTENT TO USE            sun care preparations and sunscreens; lip creams and balms; antiperspirants
                                          and deodorants for personal use; shaving creams and gels; non-medicated
                                          baby care products, namely baby lotions, creams, body cleansers,
                                          shampoos, gels and washes, diaper rash creams and ointments (Class 03)
PAYMENT SECTION
NUMBER OF CLASSES IN USE                  1
SUBTOTAL AMOUNT [ALLEGATION OF USE FEE]   100
REQUEST TO DIVIDE FEE                     100
NUMBER OF CLASSES REQUIRING NEW
                                          1
APPLICATION FEE

SUBTOTAL AMOUNT [NEW APPLICATION FEE]     325
TOTAL AMOUNT                              525
SIGNATURE SECTION
DECLARATION SIGNATURE                     /Alex G. McIntosh/
SIGNATORY'S NAME                          Alex G. McIntosh
SIGNATORY'S POSITION                      CEO & founder
DATE SIGNED                               10/03/2013
REQUEST TO DIVIDE SIGNATURE               /Ariana G. Hiscott/
SIGNATORY'S NAME                          Ariana G. Hiscott
SIGNATORY'S POSITION                      Attorney of Record, California Bar Member
DATE SIGNED                               10/04/2013
SIGNATORY'S PHONE NUMBER                  415-693-2171


                                                                                                             158
                                                                                            De Lilly Decl. Ex. 10
Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 4 of 8 Page ID #:3146


AUTHORIZED SIGNATORY            YES
FILING INFORMATION
SUBMIT DATE                     Fri Oct 04 20:28:47 EDT 2013
                                USPTO/SOU-XXX.XXX.XXX.XX-
                                20131004202847239499-8572
                                6058-500acbc31eb6f307d103
TEAS STAMP                      7cd198dcaf85fa7124ea3cb80
                                9610a339b7e19f58ccd4e1-DA
                                -6746-2013100217235908822
                                6




                                                                                159
                                                               De Lilly Decl. Ex. 10
            Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 5 of 8 Page ID #:3147

PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)




                                              Trademark/Service Mark Statement of Use
                                                    (15 U.S.C. Section 1051(d))
To the Commissioner for Trademarks:
MARK: THRIVE(Standard Characters, see http://tess2.uspto.gov/ImageAgent/ImageAgentProxy?getImage=85726058)
SERIAL NUMBER: 85726058
An Extension of Time form is being filed with the Allegation of Use.



The applicant, Thrive Natural Care, Inc., having an address of
    42 Darrell Place
    San Francisco, California 94133
    United States
is submitting the following allegation of use information:

For International Class 003:
Current identification: Personal care products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body and hand
washes, soaps and gels; non-medicated skin care preparations, namely facial lotions, cleansers and creams, body lotions, creams and oils for
cosmetic use, skin moisturizers; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for personal
use; shaving creams and gels; pre-shaving preparations; after shave lotions and creams; non-medicated baby care products, namely baby lotions,
creams, body cleansers, shampoos, gels and washes, diaper rash creams and ointments

This allegation of use does NOT cover the following goods/services listed in either the application or Notice of Allowance or as subsequently
modified for this specific class; these goods/services are either being permanently deleted or included in a Request to Divide: Personal care
products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels; non-
medicated skin care preparations, namely body lotions; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and
deodorants for personal use; shaving creams and gels; non-medicated baby care products, namely baby lotions, creams, body cleansers,
shampoos, gels and washes, diaper rash creams and ointments

The mark is in use in commerce on or in connection with the following goods/services listed in either the application or Notice of Allowance or
as subsequently modified for this specific class: Non-medicated skin care preparations, namely facial lotions, cleansers and creams, creams and
oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams
The mark was first used by the applicant, or the applicant's related company, licensee, or predecessor in interest at least as early as 09/05/2013,
and first used in commerce at least as early as 09/05/2013, and is now in use in such commerce. The applicant is submitting one specimen for the
class showing the mark as used in commerce on or in connection with any item in the class, consisting of a(n) photograph of the products
showing the mark as used.
Specimen File1


REQUEST TO DIVIDE
The applicant is requesting to divide the application and specifies the following:
The following good(s) or service(s) is/are now in use: Non-medicated skin care preparations, namely facial lotions, cleansers and creams, creams
and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams (Class 03)
The following good(s) or service(s) remain(s) under the Section 1(b), intent to use basis: Personal care products for cosmetic use, namely, hair
shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels; non-medicated skin care preparations, namely body
lotions; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for personal use; shaving creams
and gels; non-medicated baby care products, namely baby lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and
ointments (Class 03)


A fee payment in the amount of $100 will be submitted with the form, representing payment for the allegation of use for 1 class.

A fee payment in the amount of $100 will be submitted with the form, representing payment for the request to divide fee.

A fee payment in the amount of $325 will be submitted with the form, representing payment for the new application fee for 1 class.




                                                                                                                                 160
                                                                                                                De Lilly Decl. Ex. 10
        Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 6 of 8 Page ID #:3148


                                                                   Declaration

Applicant requests registration of the above-identified trademark/service mark in the United States Patent and Trademark Office on the Principal
Register established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq., as amended). Applicant is the owner of the mark sought to be
registered, and is using the mark in commerce on or in connection with the goods/services identified above, as evidenced by the attached
specimen(s) showing the mark as used in commerce.

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements may jeopardize the validity of the form or any resulting registration, declares that
he/she is properly authorized to execute this form on behalf of the applicant; he/she believes the applicant to be the owner of the
trademark/service mark sought to be registered; and that all statements made of his/her own knowledge are true; and that all statements made on
information and belief are believed to be true.


Signature: /Alex G. McIntosh/ Date Signed: 10/03/2013
Signatory's Name: Alex G. McIntosh
Signatory's Position: CEO & founder

                                                           Request to Divide Signature


Signature: /Ariana G. Hiscott/ Date: 10/04/2013
Signatory's Name: Ariana G. Hiscott
Signatory's Position: Attorney of Record, California Bar Member

Signatory's Phone: 415-693-2171


RAM Sale Number: 85726058
RAM Accounting Date: 10/07/2013

Serial Number: 85726058
Internet Transmission Date: Fri Oct 04 20:28:47 EDT 2013
TEAS Stamp: USPTO/SOU-XXX.XXX.XXX.XX-201310042028472
39499-85726058-500acbc31eb6f307d1037cd19
8dcaf85fa7124ea3cb809610a339b7e19f58ccd4
e1-DA-6746-20131002172359088226




                                                                                                                                  161
                                                                                                                 De Lilly Decl. Ex. 10
Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 7 of 8 Page ID #:3149




                                                                                162
                                                               De Lilly Decl. Ex. 10
Case 2:20-cv-09091-PA-AS Document 63-7 Filed 08/23/21 Page 8 of 8 Page ID #:3150




                                                                                163
                                                               De Lilly Decl. Ex. 10
